EXECUTION COPY



FIRST AMENDMENT TO FINANCING AGREEMENT


FIRST AMENDMENT TO FINANCING AGREEMENT (this "Amendment"), dated as of July 28,
2011, by and among Lion Oil Company, an Arkansas corporation (the "Borrower"),
each subsidiary of the Borrower listed as a "Guarantor" on the signature pages
hereto (each a "Guarantor" and collectively, the "Guarantors"), Bank Hapoalim
B.M. ("Hapoalim"), Bank Leumi USA ("BLUSA"), Israel Discount Bank of New York
("IDB"; together with Hapoalim and BLUSA, each a "Lender" and collectively, the
"Lenders"), and BLUSA, in its capacity as collateral agent for the Lenders (in
such capacity, the "Collateral Agent").
The Borrower, the Guarantors, the Lenders and the Collateral Agent have
previously entered into the Financing Agreement dated as of April 29, 2011 (the
"Financing Agreement"), pursuant to which the Lenders have made certain loans
and financial accommodations available to the Borrower. The Borrower has
requested that the Lenders amend the Financing Agreement to extend the deadline
for providing Mortgages and other related agreements, instruments and documents,
from 90 days following the Effective Date to 135 days following the Effective
Date. The Lenders are willing to extend such deadline in accordance with the
Borrower's request, subject to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Definitions. Any capitalized term used herein and not defined shall have the
meaning assigned to it in the Financing Agreement.


2.Amendment to Schedule 6.01(o). The first paragraph of Section II and of
Section III of Schedule 6.01(o) of the Financing Agreement is hereby amended by
deleting the phrase, "Borrower, at its sole cost and expense, must provide the
following items within 90 days of the Effective Date" and the following is
hereby substituted therefor: "Borrower, at its sole cost and expense, must
provide the following items within 135 days of the Effective Date".


3.Conditions Precedent to Effectiveness of this Amendment. This Amendment shall
become effective upon the satisfaction in full or waiver by all Lenders of the
following conditions precedent (the first date upon which all such conditions
shall have been satisfied being herein called the "First Amendment Effective
Date"):


(a)Amendment. The Collateral Agent shall have received this Amendment fully
executed by the Loan Parties and the Lenders in a sufficient number of
counterparts for distribution to all parties.


(b)Proceedings; Receipt of Documents. All proceedings in connection with this
Amendment, and all documents incidental hereto and thereto, shall be
satisfactory to the Lenders, and the Collateral Agent shall have received all
such information and such counterpart originals or certified or other copies of
such documents as any Lender may reasonably request.


4.Representations and Warranties. The Borrower represents and warrants that (a)
the representations and warranties contained in the Financing Agreement and in
each other Loan Document, certificate or other writing delivered to the
Collateral Agent or any Lender pursuant to the Financing Agreement are true and
correct on and as of the date hereof, and (b) no Default or Event of Default has
occurred and is continuing.



DOC ID-17078252.3                    1

--------------------------------------------------------------------------------

EXECUTION COPY

5.Continued Effectiveness of Financing Agreement. Each Loan Party hereby (a)
confirms and agrees that each Loan Document to which it is a party is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that on and after the First Amendment Effective Date each
reference in the Financing Agreement to "this Agreement", "hereunder", "hereof"
or words of like import referring to the Financing Agreement, and each reference
in any other Loan Document to "the Financing Agreement", "thereto", "thereof",
"thereunder" or words of like import referring to the Financing Agreement, shall
mean and be a reference to the Financing Agreement as amended by this Amendment,
and (b) confirms and agrees that to the extent that any such Loan Document
purports to assign or pledge to the Collateral Agent or any Lender, or to grant
to the Collateral Agent or any Lender a Lien on any collateral as security for
the Obligations of such Loan Party from time to time existing in respect of the
Financing Agreement and the Loan Documents, such pledge, assignment and/or grant
of a Lien is hereby ratified and confirmed in all respects.


6.Miscellaneous.


(a)This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by telefacsimile or electronic mail transmission shall be effective as
delivery of a manually executed counterpart of this Amendment.


(b)Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.


(c)This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.


(d)Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a "Loan Document" under the Financing Agreement. Accordingly, it
shall be an Event of Default under the Financing Agreement if (i) any
representation or warranty made by a Loan Party under or in connection with this
Amendment shall have been untrue, false or misleading in any material respect
when made, or (ii) a Loan Party shall fail to perform or observe any term,
covenant or agreement contained in this Amendment. The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Collateral Agent or any Lender under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents, except as expressly provided herein.


(e)This Amendment, together with the other Loan Documents, incorporates all
negotiations of the parties hereto with respect to the subject matter hereof and
is the final expression and agreement of the parties hereto with respect to the
subject matter hereof.


(f)The Borrower agrees to pay on demand all costs and expenses of the Lenders in
connection with the preparation, execution and delivery of this Amendment and
the other related agreements, instruments and documents.
(g)EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE REVISIONS
CONTEMPLATED HEREIN.


[Remainder of Page Left Intentionally Blank]



DOC ID-17078252.3                    2

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.
BORROWER:
LION OIL COMPANY
By:/s/ Mark B. Cox
Name: Mark B. Cox
Title: EVP / CFO
 


By:/s/ Frederec Green
Name: Frederec Green
Title: President / COO
 

GUARANTORS:
EL DORADO PIPELINE COMPANY
By:/s/ Mark B. Cox
Name: Mark B. Cox
Title: EVP / CFO
J. CHRISTY CONSTRUCTION CO., INC.
By:/s/ Mark B. Cox
Name: Mark B. Cox
Title: EVP / CFO


By:/s/ Frederec Green
Name: Frederec Green
Title: President / COO


By:/s/ Frederec Green
Name: Frederec Green
Title: President / COO
LION OIL TRADING & TRANSPORTATION, INC.
By:/s/ Mark B. Cox
Name: Mark B. Cox
Title: EVP / CFO
MAGNOLIA PIPELINE COMPANY
By:/s/ Mark B. Cox
Name: Mark B. Cox
Title: EVP / CFO


By:/s/ Frederec Green
Name: Frederec Green
Title: President / COO


By:/s/ Frederec Green
Name: Frederec Green
Title: President / COO




FIRST AMENDMENT TO
FINANCING AGREMENT

--------------------------------------------------------------------------------




ISRAEL DISCOUNT BANK OF NEW YORK, as a Lender




By:
/s/ Yuval Krongrad            

Name:    Yuval Krongrad
Title:    Assistant Vice President


By:
/s/ Mali Golan                

Name:    Mali Golan
Title:    AVP








BANK LEUMI USA, as the Collateral Agent and a Lender


By:
/s/ Gil Hershman                

Name:    Gil Hershman
Title:    VP


By:
/s/ Michaela Klein                

Name:    Michaela Klein
Title:    SVP




BANK HAPAOLIM B.M., as a Lender


By:
/s/ Lee Stenner                            

Name:    Lee Stenner
Title:    Senior Vice President


By:
/s/ Maxine Levy                            

Name:    Maxine Levy
Title:    First Vice President



FIRST AMENDMENT TO
FINANCING AGREMENT